Citation Nr: 1415372	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice connected burial benefits.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to June 1946.  The Veteran died in May 2011.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2011 determination issued by the VA Regional Office and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran did not die in a VA Medical Center, state Veterans Home, or a nursing home under VA contract and in the original application for benefits the location of the Veteran's death was identified as a private nursing home.

2.  At the time of his death, the Veteran was not in receipt of service connected compensation benefits.

3.  At the time of his death, the Veteran was not in receipt of nonservice connected pension benefits.

4.  The Veteran did not have a claim for compensation or pension benefits pending at the time of his death that would have resulted in an award of service connected compensation or nonservice connected pension benefits.

5.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or a facility under contract with VA, or while traveling under prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and, after his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.

CONCLUSION OF LAW

The criteria for the payment of VA burial benefits were not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA has a duty to notify and assist claimants with their claims for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103(A); 38 C.F.R. § 3.159.  However, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist the claimant are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The appellant contends that she should be reimbursed for the expenses of her father's funeral because he was a World War II era Veteran.

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the funeral and burial expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(a).

If a Veteran's death is not service connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or would have been entitled to compensation but for collecting military retired pay) or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and, in a new claim, there was sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to indicate that the deceased would have been entitled to pension or compensation prior to the date of death, or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred in the line of duty and the body of the deceased is being held by a state (or a political subdivision of a state) and there is no next of kin or other person claiming the body of the deceased Veteran and the Veteran's estate does not have enough resources to cover burial and funeral expenses.  38 U.S.C.A. § 2302; 38 C.F.R. § 1600(b).  

Burial benefits may also be paid if a person died from nonservice connected causes while properly hospitalized by VA. 38 C.F.R. § 3.1600(b).  This includes admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission or transfer to a non-VA facility for hospital  care under the authority of 38 U.S.C.A. § 1703, admission or transfer to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission or transfer to a state nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran died en route while traveling under prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605.

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of discharge from service, but after death the discharge was corrected by competent authority to show a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  The time limits do not apply to claims for service connected burial allowances under 38 C.F.R. § 3.1600(a) or for the cost of transporting the Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or § 3.1600(g), 38 C.F.R. § 3.1601 (2013).
A review of the record shows that the Veteran died in a private nursing home in Catonsville, Maryland and was buried at Garrison Forest Veterans Cemetery.  The Veteran was not service connected for any disability at the time of his death.  He was also not receiving nonservice connected pension benefits.  He did not have a claim for compensation or pension pending at the time of his death.  The Veteran's body was not being held by a state or a political subdivision thereof.  The evidence also does not show that the Veteran was released from active service due to a disability incurred or aggravated in service.  He did not die while at a VA medical center, domiciliary, or nursing home or a facility under contract with VA, or while traveling under proper prior authorization and at VA expense for the purposes of examination, treatment, or care.  

The criteria for entitlement to burial benefits are therefore not met and the claim must be denied as a matter of law.  

ORDER

Entitlement to nonservice connected burial benefits is denied.



____________________________________________
H. N. SCHWARTZ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


